Citation Nr: 0812932	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for optic neuropathy of the 
right eye.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim for 
service connection for optic neuropathy of the right eye.  

In March 2008, the veteran, his spouse and his representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In April 2008, the undersigned VLJ granted the veteran's 
motion for advancement on docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Duty to notify

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date. Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of 38 U.S.C.A. § 5103(a) apply generally 
to all five elements of that claim. This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has not received appropriate notice under 
Dingess. 

Medical examination

The veteran contends that his right eye disorder began after 
his use of red lead paint during his active duty in the U.S. 
Navy.  The Board notes that in order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, VA examiners have diagnosed the veteran's right 
eye condition as optic neuropathy with mild nucleosclerotic 
cataracts and moderate hypertensive retinopathy.  Thus, 
element (1) appears to have been satisfied.  With regard to 
element (2), the veteran testified under oath that as a 
seaman aboard the U.S.S. Mississippi, he painted water tanks 
using a paint sprayer and red lead anti-corrosive primer.  He 
further testified that he would paint as often as 4-5 times 
per week and while painting would be in a fog of paint so 
thick he could hardly see.  See hearing transcript at pages 
4-5.  Moreover, the record contains an April 1947 medical 
record indicating that the veteran was hospitalized 
complaining of blindness in the right eye.  Thus, it appears 
that element (2) may be satisfied.

The nexus issue, in its present state, raises questions that 
must be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  Accordingly, the Board remands the case for 
further development to determine whether the veteran's 
current right eye disorder was incurred or aggravated during 
active duty.

Accordingly, the case is REMANDED for the following action:

1. VBA must issue a corrective VCAA letter 
in order to ensure that all notification 
and development action required by the 
VCAA is completed, specifically to include 
sending a letter to the veteran which 
complies with the requirements of 38 
C.F.R. § 3.159(b) and the notice 
requirements announced in Dingess.

2.  VBA should seek the veteran's Navy 
personnel records pertaining to his duties 
during his assignment to the U.S.S. 
Mississippi BB-41.  Any records obtained 
should be associated with he veteran's VA 
claims folder.

3.  After completing the foregoing, VBA 
should arrange for an ophthalmologist or 
other appropriate physician to review the 
veteran's claims folder, specifically 
including this Remand.  The examiner 
should express an opinion whether it is as 
likely as not that the veteran's currently 
diagnosed right eye disorder was incurred 
or aggravated during active duty. In 
particular, the reviewing physician should 
indicate, to the extent practicable, 
whether or not the exposure to leaded 
paint over an extended period of time 
would be a cause of the veteran's right 
eye condition. If the reviewing physician 
deems it to be necessary, physical 
examination and/or diagnostic testing of 
the veteran may be undertaken. The 
reviewing physician's opinion and report 
of any examination should be associated 
with the veteran's VA claims folder.

4.  Following the completion of the 
foregoing, VBA should readjudicate the 
veteran's claim. If the claim is denied, 
in whole or in part, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



